                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAMERON C. YBARRA,                              Case No. 19-cv-00420-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                v.
                                   9
                                                                                         Re: Dkt. No. 2
                                  10     CITY & COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a former detainee, has filed a civil rights action. Court mail that the clerk

                                  14   sent to plaintiff at his last known address has been returned as undeliverable because

                                  15   plaintiff is no longer in custody. Plaintiff has not provided a current mailing address.

                                  16          More than sixty days have passed since the mail was returned. This case is

                                  17   DISMISSED without prejudice. See Local R. 3-11(b).

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 22, 2019

                                  20

                                  21
                                                                                                 PHYLLIS J. HAMILTON
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CAMERON C. YBARRA,
                                   4                                                          Case No. 19-cv-00420-PJH
                                                        Plaintiff,
                                   5
                                                  v.                                          CERTIFICATE OF SERVICE
                                   6
                                         CITY & COUNTY OF SAN FRANCISCO,
                                   7     et al.,
                                   8                    Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 22, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17    Cameron C. Ybarra ID: 18670532
                                        San Francisco County Jail #5
                                  18    1 Moreland Drive
                                        San Bruno, CA 94066
                                  19

                                  20

                                  21   Dated: April 22, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25
                                                                                          Kelly Collins, Deputy Clerk to the
                                  26                                                      Honorable PHYLLIS J. HAMILTON

                                  27

                                  28
                                                                                          2
